Case 1:18-cv-01099-RAH Document 56-1 Filed 01/31/20 Page 1 of 18




                     EXHIBIT
                        A
            Case 1:18-cv-01099-RAH Document 56-1 Filed 01/31/20 Page 2 of 18



Plaintiff                    Parcel ID1                 Property Location

Riverview Farms              010-00-00-020              Metcalf Rd, Paducah, KY, McCracken County
                             010-00-00-032              Joppa Landing Rd, Paducah, KY, McCracken County
                             010-00-00-034              Joppa Landing Rd, Paducah, KY, McCracken County
                             010-00-00-044              Ingleside Rd, Paducah, KY, McCracken County

Michael Blasdel,             009-00-00-001.01           Newton Creek, Paducah, KY, McCracken County
Eleanor Blasdel &
Tammy Blasdel

Michael & Iva                094-00-00-001              Old Cairo Rd, Paducah, KY, McCracken County
Boatwright                   103-00-00-001.05           N 8th Street, Paducah, KY, McCracken County
                             103-21-00-008              N 10th Street, Paducah, KY, McCracken County
                             103-21-00-011.01           N 10th Street, Paducah, KY, McCracken County
                             103-21-00-009              N 10th Street, Paducah KY, McCracken County
                             066-00-00-026              Mayfield-Metropolis Rd,Paducah KY, McCracken County
                             067-00-00-038              Mayfield-Metropolis Rd,Paducah KY, McCracken County

John W. Crenshaw             066-30-01-002              Mayfield-Metropolis Rd,Paducah,KY, McCracken County

Joseph Edwards               085-00-00-006              4535 Noble Rd, Paducah, KY, McCracken County

Roy L. McCutchen     094-10-00-004                      Old Cairo Rd, Paducah, KY, McCracken County
& Trudy F. McCutchen 094-10-00-006                      Old Cairo Rd, Paducah, KY, McCracken County
                     094-10-00-037                      Old Cairo Rd, Paducah, KY, McCracken County
                     094-00-00-002                      Old Cairo Rd, Paducah, KY, McCracken County
                     094-00-00-002.02                   Old Cairo Rd, Paducah, KY, McCracken County
                     094-10-00-006.01                   Old Cairo Rd, Paducah, KY, McCracken County
                     094-10-00-001                      Old Cairo Rd, Paducah, KY, McCracken County
                     094-00-00-002.01                   Old Cairo Rd, Paducah, KY, McCracken County
                     18-02                              County Farm Rd, Wickliffe, KY, Ballard County
                     18-13                              County Farm Rd, Wickliffe, KY, Ballard County
                     42-04                              Barlow Road, Barlow, KY, Ballard County




David R. Reed, Jr.           074-00-00-057              Noble Road, Paducah, KY, McCracken County
                             074-00-00-057.01           Noble Road, Paducah, KY, McCracken County

Harold D. Lowe               084-00-00-003              Noble Road, Paducah, KY, McCracken County
& Michelle R. Lowe           074-00-00-058              Noble Road, Paducah, KY, McCracken County
                             24-02                      Kendall Thomas Rd, LaCenter, KY, Ballard County

1
    Parcel ID numbers are from the local taxing authority.

                                                             1
        Case 1:18-cv-01099-RAH Document 56-1 Filed 01/31/20 Page 3 of 18




Norman T. Massey       074-00-00-003      Noble Road, Paducah, KY, McCracken County
                       064-00-00-070      Cold Springs Rd, Paducah, KY, McCracken County
                       064-00-00-062      Cold Springs Rd, Paducah, KY, McCracken County
                       064-00-00-066      Cold Springs Rd, Paducah, KY, McCracken County

Crawford Lake          010-00-00-002.01   Crawford Lake Rd, W. Paducah, KY, McCracken County
Hunt Club, LLC         010-00-00-002.02   Crawford Lake Rd, W. Paducah, KY, McCracken County

Darin Rudolph &        010-00-00-013      Brockman Rd, W. Paducah, KY, McCracken County
Marie Rudolph                             Crawford Lake Rd, W. Paducah, KY, McCracken County

James Wray &           010-00-00-002      Crawford Lake Rd, W. Paducah, KY, McCracken County
Kelly Wray

Shelby Lake Farms, LLC 42-07              Ogden Colvin Circle Rd, Kevil, KY, Ballard County
                       42-06-01           Ogden Colvin Circle Rd, Kevil, KY, Ballard County
                       31-04              Colvin Lake Road, Kevil, KY, Ballard County
                       31-02              Colvin Lake Road, Kevil, KY, Ballard County
                       32-01              Monkey Eyebrow Rd, Bandana, KY, Ballard County
                       31-08              Kelly Branch Rd, Ballard County
                       31-05              Wildlife Lodge Rd, LaCenter, KY, Ballard County
                       32-24              Wildlife Lodge Rd, LaCenter, KY, Ballard County

Bandana Hunt Club, Inc 52-09              Maloy Road, Kevil, KY, McCracken County
                       52-09-01           Maloy Road, Kevil, KY, McCracken County
                       52-11              Maloy Road, Kevil, KY, McCracken County
                       52-12              Maloy Road, Kevil, KY, McCracken County
                       52-19              Maloy Road, Kevil, KY, McCracken County
                       52-13              Maloy Road, Kevil, KY, McCracken County
                       002-00-00-002      Ogden Landing Rd, Kevil, KY, McCracken County
                       002-00-00-001      River Bottoms, McCracken County
                       004-00-00-003      Conway Road, McCracken County
                       004-00-00-001      Elliott Road, McCracken County/Ballard County

Bandana Farm, LLC      002-00-00-003      Elliott Road, McCracken/Ballard County Line
                       004-00-00-004      River Bottoms, McCracken County
                       32-14              Palmore Lane, Ballard County
                       32-14cc            Watershed
                       52-14              Conway Road, McCracken County
                       004-00-00-006      Shelton Road, McCracken

Duccentral Fams, LLC   3-05               Holloway Landing Rd, Barlow, KY, Ballard County
                       3-05-01            Holloway Landing Rd, Barlow, KY, Ballard County


                                             2
        Case 1:18-cv-01099-RAH Document 56-1 Filed 01/31/20 Page 4 of 18



                        3-01         Holloway Landing Rd, Barlow, KY, Ballard County

Father & Son Hunting    14-02        Sallie Crice Road, Barlow, KY, Ballard County
Club, Inc               14-02-01     Ballard County




HMS Farm & Waterfowl 32-23           Refuge Road, Barlow, KY, Ballard County
Hunting Club, LLC    32-21           Refuge Road, Barlow, KY, Ballard County
                     32-22           Refuge Road, Barlow, KY, Ballard County

Fielding Anderson       9-01         River Bottoms, Barlow, KY, Ballard County
                        8-08         River Bottoms, Barlow, KY, Ballard County
                        25-02        Oscar Road, Barlow, KY, Ballard County
                        71-23        County Line Road, Kevil KY, Ballard County

Hunters Pond, Inc.      10-08        River Bottoms, Wickliffe, KY, Ballard County

Swan Lake Farms, LLC 10-10           Cairo Road, Wickliffe, KY, Ballard County

Axe Lake Hunting &      15-13        Sallie Crice Rd, Barlow, KY, Ballard County
Fishing Club, Inc.      15-12        Sallie Crice Rd, Barlow, KY, Ballard County

Mitchell Lake           23-01        501 Goosehaven, LaCenter, KY, Ballard County
Farms, LLC              23-02        501 Goosehaven, LaCenter, KY, Ballard County
                        23-02cc      Clanton Creek Watershed, Ballard County

Ballard Waterfowl       32-17        1688 Refuge Road, LaCenter, KY, Ballard County
Properties, Inc.

Barker Land             3-03         River Bottoms, Barlow, KY, Ballard County
Holdings, LLC           2-05         Sallie Crice Rd, Barlow, KY, Ballard County

Huntland Properties     24-10-01     River Bottoms, Barlow, KY, Ballard County
Of Ballard Co, LLC      23-39        Oscar Road, Barlow, KY, Ballard County

Black Duck Flats, LLC   23-19        Mitchell Lake Dr, Barlow, KY, Ballard County
                        23-29        Mitchell Lake Dr, Barlow, KY, Ballard County
                        23-42        Cooperfield Lane, Barlow, KY, Ballard County
                        23-42cc      Cooperfield Lane, Barlow, KY, Ballard County
                        23-19cc      Cooperfield Lane, Barlow, KY, Ballard County

Lonnie Conyers          17-10-01     Bob Lane, Barlow, KY, Ballard County
                        17-09        Bob Lane, Barlow, KY, Ballard County


                                        3
         Case 1:18-cv-01099-RAH Document 56-1 Filed 01/31/20 Page 5 of 18




Melanie W. Kelley,       1-03             Sallie Crice Road, Barlow, KY, Ballard County
POA for Olive Mae        1-04             Sallie Crice Road, Barlow, KY, Ballard County
Wilson Coomer

David P. Damron          42-02-01         Colvin Lake Road, Kevil, KY, Ballard County

Waldon Hunting           31-16            Kelly Branch Rd, Kevil, KY, Ballard County
Club, Inc.               42-02-10         Colvin Lake Rd, Kevil, KY, Ballard County
                         42-02-10BO       Colvin Lake Rd, Kevil, KY, Ballard County

James Richard Waldon 42-02-04             Colvin Lake Rd, Kevil, KY, Ballard County
                     42-02-08             Colvin Lake Rd, Kevil, KY, Ballard County
                     42-03                Colvin Lake Rd, Kevil, KY, Ballard County

Heritage Farms of        3-04-02          East Cairo Rd, Wickliffe, KY, Ballard County
Carlisle, LLC

J&B Davis Farms, LLC &             3-04   East Cairo Rd, Wickliffe, KY, Ballard County R&S Davis
Farms, LLC                         4-02   East Cairo Rd, Wickliffe, KY, Ballard County
                                   4-04   River Bottoms, Wickliffe, KY, Ballard County


Stor-Mor Buildings, LLC 4-06              Swan Lake Road, Wickliffe, KY, Ballard County

Charles K. Davis, Jr.    14-08-01         Steve Denton Rd, Barlow, Ky, Ballard County

Barrow Farms, LLC        23-08            142 Turner Landing Rd, Barlow, KY, Ballard County

Prairie Lake Sportsman 10-02-01           Gum Corner, Barlow, KY, Ballard County
Club, LLC

Fallen Timber            15-01            Sallie Crice Rd, Barlow, KY, Ballard County
Farms, LLC               15-02            River Bottoms, Barlow, KY, Ballard County

L. Christopher           23-39-01         Oscar Road, Barlow, KY, Ballard County
Drummond

Terry W. Gipson &        23-03            476 Goosehaven Lane, LaCenter, KY, Ballard County
Kimberly Gipson          23-03-01         476 Goosehaven Lane, LaCenter, KY, Ballard County

Grassy Lake of           11-02            Old Cairo Road, Wickliffe, KY, Ballard County
Kentucky, LLC            17-18            Gum Corner Rd, Wickliffe, KY, Ballard County
                         18-44            County Farm Rd, Wickliffe, KY, Ballard County


                                             4
        Case 1:18-cv-01099-RAH Document 56-1 Filed 01/31/20 Page 6 of 18



                        18-01                   Barlow Road, Wickliffe, KY, Ballard County
                        11-06                   River Bottoms, Ballard County
                        11-09-01                River Bottoms, Ballard County
                        5-06-01                 River Bottoms, Ballard County
                        4-03-02                 River Bottoms, Ballard County
                        4-03-03                 River Bottoms, Ballard County
                        4-03                    River Bottoms, Ballard County
                        04-05-01                River Bottoms, Ballard County
                        4-05                    River Bottoms, Ballard County
                        4-03-01                 River Bottoms, Ballard County
                        5-22                    River Bottoms, Ballard County
                        5-21                    River Bottoms, Ballard County
                        11-10                   River Bottoms, Ballard County
                        10-06                   River Bottoms, Ballard County
                        4-02-01                 River Bottoms, Ballard County
                        4-03LO                  River Bottoms, Ballard County


The Creek Hunt          69-10-01                Blandville Road, Wickliffe, KY, Ballard County
Club, LLC               69-09-04                Blandville Road, Wickliffe, KY, Ballard County

Gregory Joles           17-18-01                Gum Corner Road, Wickliffe, KY, Ballard County
                        17-18-02                Gum Corner Road, Wickliffe, KY, Ballard County
                        17-19-01                Gum Corner Road, Wickliffe, KY, Ballard County

iDuck Investments,      8-10                    2714 Holloway Landing Rd, Barlow, KY, Ballard County
LLC

Melanie W. Kelley,      1-03                   Sallie Crice Road, Barlow, KY, Ballard County
Trustee of GST Exempt 1-04                     Sallie Crice Road, Barlow, KY, Ballard County
Trust U/T/A Martha Wilson and
Melanie W. Kelley, Trustee of GST Exempt Trust U/T/A James A. Wilson


Willliam Kilby &        7-04-01                 Sallie Crice Road, Barlow, KY, Ballard County
Marilyn Kilby           14-10                   Bottoms, Barlow KY, Ballard County

Mary Miller             14-09                   Sallie Crice Road, Barlow, KY, Ballard County

Todd Moore &            14-05                   4352 Sallie Crice Road, Barlow, KY, Ballard County
Lewis Dodds             32-10                   Monkey Eyebrow/Refuge Rd, Barlow, KY, Ballard County
                        32-11                   Monkey Eyebrow/Refuge Rd, Barlow, KY, Ballard County
                        32-12-01                Monkey Eyebrow/Refuge Rd, Barlow, KY, Ballard County



                                                   5
        Case 1:18-cv-01099-RAH Document 56-1 Filed 01/31/20 Page 7 of 18



Mallard – X Farm, LLC   24-15-01        Sallie Crice Road, Barlow, KY, Ballard County

Old Mitchell Field      9-07            Holloway Landing Road, Barlow, KY, Ballard County

Wildlife Farms, Inc.    15-03           Sallie Crice Road, Barlow, KY, Ballard County

Yancey Farms, Inc.      32-18           1279 Refuge Rd, LaCenter, KY, Ballard County

Kenneth Schroeder       32-16           Palmore Lane, Ballard County, KY

Soggy Bottom Boys       2-02            Sallie Crice Road, Barlow, KY, Ballard County
Outfitters, LLC

Southern Horn Chute, 1-02               East Cairo Landing Rd, Wickliffe, KY, Ballard County
LLC

Shawnee Creek           10-09           Gum Corner Rd, Wickliffe, KY, Ballard County
Sportsmen Club, LTD

Charles Stacey          10-06-02        Gum Corner Rd, Wickliffe, KY, Ballard County

Brent Sullivan &        5-11            Cairo Road, Wickliffe, KY, Ballard County
Tracy Sullivan          006-00-00-016   Ogden Landing Road, Paducah, KY, McCracken County
                        011-00-00-011   Ogden Landing Road, Paducah, KY, McCracken County

Tall Paul’s Hunting     14-07           Steve Denton Rd, Barlow, KY, Ballard County
Club, LLC               24-29-01        Sallie Crice Rd, Barlow, KY, Ballard County

Ronnie Toombs &         16-40-01        Oldham Road, Barlow, KY, Ballard County
June Ann Toombs         16-36-01        Oldham Road, Barlow, KY, Ballard County
                        26-31-01        Oldham Road, Barlow, KY, Ballard County
                        42-04           Barlow Road, Barlow, KY, Ballard County


Bobby J. Ashley &       32-23-01        Refuge Road, Barlow, KY, Ballard County
Patricia A. Ashley

Carol Anne              8-07-01         Holloway Landing Rd, Barlow, KY, Ballard County
Vanderboegh
Irrevocable Trust

John Wiggins            24-13           4905 Hwy 1105, Barlow, KY, Ballard County
                        24-13HC         Humphrey’s Creek, Barlow, KY, Ballard County



                                           6
        Case 1:18-cv-01099-RAH Document 56-1 Filed 01/31/20 Page 8 of 18




Jim Coleman &         24-11               Baulckim Lane, Barlow, KY, Ballard County
Kate Coleman

Brett Wilson & Sharon 18-01-01            Barlow Road, Barlow, KY, Ballard County
Wilson                18-01-05            Barlow Road, Barlow, KY, Ballard County
                      18-02               County Farm Road, Wickliffe, KY, Ballard County
                      18-13               County Farm Road, Wickliffe, KY, Ballard County

Greg A. Hambrick      018-00-00-002.00    Bardwell, KY, Carlisle County

Hambrick Farms Real   019-00-00-029.00    Bardwell, KY, Carlisle County
Estate, LLC           019-00-00-028.00    Bardwell, KY, Carlisle County
                      020-00-00-006.00    Bardwell, KY, Carlisle County

Alice Hambrick        009-00-00-008.00    Bardwell, KY, Carlisle County

Tara D. Miller        008-00-00-017.00    Carlisle County, KY
Living Trust

Roy Dillard &         013-00-00-006.00    Hickman Road, Hickman County, KY
Laura Dillard         020-00-00-005.00    Dillard Road, Hickman County, KY
                      30-03               Wayne Road, Fulton County, KY
                      10-06/10-07/11-03   St Rt 1282, Fulton County, KY
                      11-02               Ash Log Rd, Fulton County, KY

Randall Deweese,      39-01               Deweese Rd/Burcham Rd, Hickman & Fulton County, KY
Joyce Deweese &       39-03B              Deweese Rd/Burcham/Rd, Hickman & Fulton County, KY
Hales Farm            020-00-00-009.00    Bluff Road, Hickman County, KY
                      028-00-00-008.02    Bostick Road, Hickman County, KY
                      011-00-00-002.00    Sand Bar-Mississippi River, Hickman County, KY

Island Farms, LLC     004-00-00-001.00    Island Road, Hickman County, KY
                      004-00-00-006.00    Island Road, Hickman County, KY
                      004-00-00-006.02    Island Road, Hickman County, KY
                      005-00-00-001.01    Island Road, Hickman County, KY
                      005-00-00-002.00    Island Road, Hickman County, KY
                      004-00-00-002.00    River Road, Hickman County, KY
                      004-00-00-006.01    River Road, Hickman County, KY
                      004-00-00-008.00    River Road, Hickman County, KY
                      005-00-00-001.00    Wolf Rd/Island, Hickman County, KY
                      004-00-00-009.00    Wolf Rd/Island, Hickman County, KY
                      004-00-00-010.00    Wolf Rd/Island, Hickman County, KY


                                             7
       Case 1:18-cv-01099-RAH Document 56-1 Filed 01/31/20 Page 9 of 18




Grogan Properties,   015-00-00-002.00   Wolf Island, Hickman County, KY
LLC                  016-00-00-002.00
                     016-00-00-006.00
                     016-00-00-008.01
                     016-00-00-008.02
                     016-00-00-002.01
                     016-00-00-050.00
                     023-00-00-001.00
                     023-00-00-001.04
                     016-00-00-021.00
                     023-00-00-001.03
                     015-00-00-002.00
                     017-00-00-016.00
                     017-00-00-024.00
                     017-00-00-025.02
                     017-00-00-025.01
                     024-00-00-012.00
                     024-00-00-013.00
                     025-00-00-003.00
                     018-00-00-007.01
                     018-00-00-020.00
                     023-00-00-007.00
                     023-00-00-010.00
                     018-00-00-011.01
                     016-00-00-024.00   Carlisle County, KY
                     028-00-00-020.00
                     028-00-00-022.01
                     022-00-00-038.00
                     016-00-00-035.03
                     028-00-00-024.00
                     016-00-00-029.00
                     016-00-00-025.00
                     017-00-00-002.0
                     016-00-00-026.00
                     022-00-00-039.00
                     029-10-03-054.00
                     018-00-00-003.0
                     029-00-00-019.04
                     016-00-00-035.00




                                           8
        Case 1:18-cv-01099-RAH Document 56-1 Filed 01/31/20 Page 10 of 18



Middle Bar             011-00-00-006.00   Bluff Road, Clinton/Columbus, Hickman County, KY
Partnership

Ricky L. Williams      030-00-00-012.00   Along Mississippi River, South of Wickliffe, KY
                                          Carlisle County

Joseph D. House, Sr.   020-00-00-002.00   Hickman Rd, Hickman County, KY
& Katherine G. House   019-00-00-007.00   Blumenberg, Hickman County, KY
                       020-00-00-006.00   Hickman Road, Hickman County, KY
                       020-00-00-011.00   Hickman Road, Hickman County, KY
                       027-00-00-023.00   St Rt 123, Hickman County, KY
                       019-00-00-014.00   St Rt 123 W, Hickman County, KY
                       026-00-00-026.00   Hickman County, KY

James R. Kerr, Jr.     011-00-00-004.00   Bluff Road, Hickman County, KY
                       018-00-00-008.00   Bluff Road, Hickman County, KY
                       011-00-00-003.00   Bluff Road, Hickman County, KY

Tony Gill & Pam Gill   018-00-00-006.00   Nicholson Farm, Carlisle County, KY
                       013-00-00-001.00   McBride Farm, Carlisle County, KY
                       013-00-00-038.00   Olive Branch, Carlisle County, KY
                       007-00-00-005.00   Adams Trussel, Carlisle County, KY




Darryl Wolford         005-00-00-003.00   Island Road, Hickman County, KY
Farms, LLC             005-00-00-002.01   Island Road, Hickman County, KY
                       005-00-00-001.02   Island Road, Hickman County, KY

Matthew Morrow,        009-00-00-003.00   Wolf Island, Hickman County, KY
Molly Morrow &         003-00-00-002.00
Morrow Revocable       003-00-00-001.00
Trust                  003-00-00-004.00
                       010-00-00-001.00
                       004-00-00-005.00
                       004-00-00-004.00

C. Fray Morrow,        004-00-00-003.01   Wolf Island, Hickman County, KY
Crystal Hammond-       003-00-00-004.01
Morrow and C. Fray
Morrow and Crystal
Hammond-Morrow
Revocable Trust



                                             9
       Case 1:18-cv-01099-RAH Document 56-1 Filed 01/31/20 Page 11 of 18



Julia Morrow Weber     009-00-00-004.00    Wolf Island, Hickman County, KY
                       004-00-00-007.00

Gail Morrow Justice   009-00-003.00        Wolf Island, Hickman County, KY
& Gail Morrow Justice
Revocable Trust

Margaret J. Morrow,    009-00-00-001.00    Wolf Island, Hickman County, KY
Margaret J. Morrow
Living Trust and       010-00-00-002.00    Wolf Island, Hickman County, KY
Raymond Morrow         004-00-00-007.01    Wolf Island, Hickman County, KY
Family Trust

Stephen J. Morrow &    003-00-00-005.00    Wolf Island, Hickman County, KY
Stephen J. Morrow
Revocable Trust

Danielle Boyd          009-00-00-005.00    Wolf Island/Island Rd, Hickman County, KY

Robert Maxwell,        086-00-00-009.00    Tiline Road, Ledbetter, Livingston County, KY
Marcia I. Maxwell &    096-00-00-001.00    Tiline Road, Ledbetter, Livingston County, KY
Maxwell Family Trust

Michael Reid &         088-00-00-001.01    817 Tucker Temple Rd, Grand Rivers, KY
Katherine Reid         088-00-00-021.01    792 Tucker Temple Rd, Grand Rivers, KY

Frank Shelton &        015-00-00-005.01    1608 Maxfield Road, Livingston County, KY
Carla Shelton          014-00-00-0003.03   1675 River Road, Livingston County, KY

Alicia M. Turner       065-00-00-068       Cold Springs Road, Paducah, KY, McCracken County

William R. Noe         066-00-00-022       Mayfield-Metropolis Rd,Paducah,KY, McCracken County
                       044-30-00-064       Ogden Landing Road, Paducah, KY, McCracken County

Floyd E. Carpenter     14-05-02            Sallie Crice Road, Barlow, KY, Ballard County
                       14-05-01            Sallie Crice Road, Barlow, KY, Ballard County

Blue Acres, LLC &
Megan Saylor           1030200001          16S, 6E-19,30, Massac County, Illinois
                       1029100001          16S, 6E-19,20, Massac County, Illinois
                       1029300001          16S, 6E-29, Massac County, Illinois
                       1029400001          16S, 6E-29,32, Massac County, Illinois
                       1029200003          16S, 6E-29, Massac County, Illinois
                       1028100003          16S, 6E-20,21,28,29, Massac County, Illinois


                                             10
       Case 1:18-cv-01099-RAH Document 56-1 Filed 01/31/20 Page 12 of 18



                       1028300002        16S, 6E-28,29,32,33, Massac County, Illinois
                       1032200001        16S, 6E-32,33, Massac County, Illinois
                       1033100001        16S, 6E-32,33, Massac County, Illinois

Freeman Finley         10-18-100-002     Massac County, Illinois
Farms, LP              10-18-300-001
                       10-18-400-001
                       10-17-300-003
                       10-19-200-002
                       10-20-100-002
                       10-17-400-003
                       10-16-300-001
                       10-20-200-001
                       10-21-200-004
                       10-21-100-004
                       10-21-300-003
                       10-21-400-003
                       10-28-200-001
                       10-27-100-001
                       10-27-300-003
                       10-23-100-002
                       10-23-300-001
                       10-23-200-004
                       10-23-400-002
                       10-26-100-001
                       10-26-200-004

CPH Enterprises, LLC   09-09-200-004     16S, 5E-9, Massac County, Illinois
                       09-10-100-009     Strawberry Road, Brookport, Illinois

Steven LaFont &        10-12-400-007     Hamletsville Road, Brookport, Illinois
Valerie LaFont         10-13-200-001     Hamletsville Road, Brookport, Illinois
                       10-15-400-005     Willow Lane, Brookport, Illinois
                       10-17-400-002     Unionville Road, Brookport, Illinois
                       10-18-200-011     Unionville Road, Brookport, Illinois
                       10-21-200-999     Mt. Sterling Road, Brookport, Illinois
                       10-22-100-999     Pinewood Lane, Brookport, Illinois
                       10-22-200-999     Brookport, Illinois

John. A LaFont         10-27-200-005
                       10-16-400-023     Pope County, Illinois
                       14-13-00-95-006
                       14-12-90-94-007
                       14-13-10-95-008


                                           11
      Case 1:18-cv-01099-RAH Document 56-1 Filed 01/31/20 Page 13 of 18



                     14-13-10-95-013
                     14-13-20-97-004
                     10-21-100-005         Massac County, Illinois
                     10-21-200-002
                     10-21-400-004
                     10-27-100-999
                     10-22-300-002
                     10-22-400-002
                     10-27-200-006
                     10-26-100-003
                     10-27-300-001
                     10-27-400-003
                     10-34-300-004
                     11-02-200-001
                     11-01-100-001

J. Matthew LaFont
& Drew LaFont        09-09-200-004         Massac County, Illinois
                     10-34-300-005         Massac County, Illinois
                     10-34-400-001         Massac County, Illinois
                     11-11-41-400-09       Pope County, Illinois

Andrew LaFont        11-11-41-40-009-001   Massac County, Illinois
                     11-10-41-31-009       Massac County, Illinois

Norman H. Lewis Trust 10-34-400-002        Massac County, Illinois
& Poco Properties, LP 10-34-300-002
                      11-03-200-001
                      10-35-300-008
                      10-35-300-007
                      10-35-400-006
                      10-26-100-002
                      10-36-200-005
                      10-24-400-001
                      10-25-100-002
                      10-25-300-002
                      10-25-300-005
                      10-25-200-001
                      10-25-400-001
                      10-24-200-001
                      10-13-400-008
                      10-13-300-004

Albert Duenne        163.105.00000000005.30        Scott County, Missouri


                                              12
       Case 1:18-cv-01099-RAH Document 56-1 Filed 01/31/20 Page 14 of 18




Mark Duenne &              163.105.00000000005.20        Scott County, Missouri
Julie Duenne

David Black                      32-03                   Monkey Eyebrow Rd, Ballard County, KY
                                 32-03-0                 New Hope Ch Rd, Barlow, KY, Ballard County
                                 32-03cc                 Watershed

Sammy Boulton                    2-10                    Holloway Landing Rd, Barlow,KY, Ballard County

Coy Jay Buchanan                 18-09-02                County Farm Rd, Wickliffe, KY, Ballard County
                                 5-16                    Cairo Road, Wickliffe, KY, Ballard County
Coy Jay Buchanan &
Bradley L. Buchanan              11-11-02                Cairo Road, Wickliffe, KY, Ballard County

Jerry Cooper & S. Keith          21-01                   Near Wildlife Rd/Along River, Barlow, KY,
Ballard County
Myers & Lynn Denton

Elite Fleeting &                 016-00-00-13.02         Drew Rd, Hickman County, KY
Consulting Services, LLC

Estate of Ora L. Haynes          5-15                    Cairo Road, Wickliffe, KY, Ballard County
                                 5-17                    Cairo Road, Wickliffe, KY, Ballard County

Keith Fryberger                  015-00-00-001.00        Chips Rd, Smithland, KY, Livingston County

John G. Holland, Jr.             9-11                    Gum Corner Rd, Barlow, KY, Ballard County
                                 9-13                    Gum Corner Rd, Barlow, KY, Ballard County
                                 9-13-01                 Gum Corner Rd, Barlow, KY, Ballard County
                                 10-01                   Cairo Rd, Wickliffe, KY, Ballard County

Sonya Hosick &                   52-01                   Ferren Landing Rd, Ballard County, KY
Mike Hosick

William Hunt, Bobby Hunt,        11-05                   Cairo Road, Wickliffe, KY, Ballard County
Mary Ann Walter, Holly           5-14                    Cairo Road, Wickliffe, KY, Ballard County
Blackwell and Georgie Lang       5-13                    Cairo Road, Wickliffe, KY, Ballard County




L&E Wilson Family                07-12-200-001           Pulaski County, Illinois
Limited Partnership              08-17-100-001

                                                    13
       Case 1:18-cv-01099-RAH Document 56-1 Filed 01/31/20 Page 15 of 18



                              08-17-200-005
                              08-17-400-006
                              08-17-400-007
                              08-17-300-002
                              08-18-400-001
                              08-19-200-001
                              08-19-400-001
                              08-20-100-002
                              08-18-300-001
                              08-19-100-001
                              07-24-200-003
                              07-24-200-004
                              07-24-300-002
                              07-24-400-002
                              08-19-300-004
                              08-19-300-003
                              07-25-200-001
                              07-25-100-002
                              07-25-100-012
                              07-26-200-026
                              07-26-200-022
                              07-26-200-031
                              07-26-400-003
                              07-26-400-002
                              07-36-300-010
                              07-36-100-011
                              07-21-300-005
                              07-20-300-004
                              07-27-400-002
                              07-27-200-002
                              07-27-200-003
                              07-27-100-001
                              07-27-300-001
                              07-28-200-001
                              07-28-400-001
                              07-28-300-002
                              07-28-100-002
                              07-20-200-002
                              07-21-100-001
                              07-27-100-002
                              07-27-300-002

Larry E. Wilson, Bruce      08-17-200-006 Pulaski County, Illinois
Wilson and Leann E. Thurman 08-17-400-005 Pulaski County, Illinois


                                               14
       Case 1:18-cv-01099-RAH Document 56-1 Filed 01/31/20 Page 16 of 18




Stanley K. Myers         24-06              Kendall Thomas Lane, Barlow, KY, Ballard County
                         44-02-01           Palmore Lane, Ballard County, KY
                         44-03              Oscar Road, Barlow, KY, Ballard County
                         24-06              Kendall Thomas Road, Ballard County, KY

J. Eugene Pierce         012-00-00-002.00   Bluff Rd, Hickman County, KY
                         019-00-00-001.00   Bluff Rd, Hickman County, KY
                         019-00-00-003.00   Kough Rd, Hickman County, KY

Tyler Pittman            24-06              Kendall Thomas Road, Ballard County, KY




William D. Ryan, Jr. &   9-12               River Bottoms, Wickliffe, KY, Ballard County
Paul T. Ryan             9-12-01            River Bottoms, Wickliffe, KY, Ballard County


Coy Simmons &            14-04              Sallie Crice Rd, Barlow, KY, Ballard County
Rhonda Simmons           24-37              Oscar Road, Barlow, KY, Ballard County

Tennessee River          14-12              Steve Denton Rd, Barlow, KY, Ballard County
Towing, Inc.             24-10              Baulckim Lane, Barlow, KY, Ballard County

West McCracken         15-04                Sallie Crice Road, Barlow, KY, Ballard County
County Hunting Club, Inc.

Estate of Harrison      009-00-00-001       Carrico Road, Paducah, KY, McCracken County
Williams, c/o Roger Allcock

Ellise Falkoff Family   31-02               Upper Bottom Rd, Fulton County, KY
Testamentary Trust A 31-06                  Upper Bottom Rd, Fulton County, KY
& Ellise Falkoff Family 31-12               Salmon Lane, Fulton County, KY
Testamentary Trust B

Peggy Piper              16-13              Holloway Landing Rd, Barlow, KY, Ballard County

James K. Reeves          19-01-02           Along Miss. River, Wickliffe, KY, Ballard County
Living Trust

Crystal Lake Estate, Inc 20-06              Along Miss. River, Wickliffe, KY, Ballard County




                                              15
       Case 1:18-cv-01099-RAH Document 56-1 Filed 01/31/20 Page 17 of 18




Tom Showmaker             10-13-400-011        Massac County, Illinois
                          10-13-300-012
                          10-13-100-012
                          10-13-200-002
                          10-13-200-003
                          10-09-300-002
                          10-08-200-001
                          14-11-809-100-5      Pope County, Illinois


Howard T. Troutman               017-00-00-035.00              River Road, Livingston County, KY

Workman Properties, LLC          021-00-00-002.01              Burcham Rd, Hickman County, KY
                                 028-00-00-004.00              Bostick Road, Hickman County, KY
                                 027-00-00-004.01              Bostick Road, Hickman County, KY

Martha Workman                   026-00-00-008.00              Hickman County, KY
                                 026-00-00-014.01              Hickman County, KY

James T. Workman III             020-00-00-004.03              Hickman Road, Hickman County, KY
Tracy Workman &                  027-00-00-013.00              St Rt 123, Hickman county, KY
Joye Workman &
Patricia Workman Marchand


S&W Farms, LLC                   030-00-00-012.00              Carlisle County, KY
                                 51-26                         Mayfield Rd, Ballard County, KY

East & West Ponds, Inc.          11-09                         Cairo Rd, Wickliffe, KY, Ballard County

Kentucky’s Big 3, LLC            030-00-00-001.00              Carlisle County, KY

Columbus Bottoms, Inc.           016-00-00-013.00              Drew Rd, Hickman County, KY

Fort Jefferson Farms, LLC        20-03                         Mayfield Rd, Wickliffe, KY
                                 012-00-00-006.001             River, Carlisle County, KY

Deweese Properties, LLC          020-00-00-009.00              Bluff Rd, Hickman County, KY
                                 021-00-00-002.02              Burcham Rd, Hickman County, KY
                                 034-00-00-028.00              St Rt 123, Hickman County, KY
                                 034-00-00-029.00              Hickman Rd, Hickman County, KY



                                                    16
       Case 1:18-cv-01099-RAH Document 56-1 Filed 01/31/20 Page 18 of 18



Lukas Deweese               034-00-00-028.01        St Rt 123, Hickman County, KY

Mary Ann (Deweese) Wilson   026-00-00-035.00        St Rt 1826, Hickman County, KY
                            026-00-00-024.00        St Rt 1826, Hickman County, KY

Joe Burcham                 020-00-00-010.01        Hickman County, KY
Irrevocable Trust           020-00-00-012.00        Hickman County, KY
                            021-00-00-002.00        Hickman County, KY
                            027-00-00-006.00        Hickman County, KY

Jewell & Jewell, LLC        019-00-00-012.00        Blumemberg Rd, Hickman County, KY
                            019-00-00-008.00        Hickman County, KY




                                               17
